DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-8 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…radiate a first signal generated from the transceiver through the antenna; obtain at least part of a second signal obtained by combining a forward signal delivered from the communication module to the antenna and a reverse signal reflected from the antenna; and determine a reflection coefficient for the antenna based on at least part of the first signal and at least part of the second signal.” as set forth in the claims.

Claims 9-15 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…radiating a first signal generated from a transceiver, through an antenna; obtaining at least part of a second signal obtained by combining a forward signal delivered to the antenna and a reverse signal reflected from the antenna; and determining a reflection coefficient for the antenna based on at least part of the first signal and at least part of the second signal.” as set forth in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849